Exhibit 10.3

 

GENON ENERGY, INC.

2010 OMNIBUS INCENTIVE PLAN

 

2012 NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

To:                             Edward R. Muller

 

Congratulations on your selection as a recipient of options (“Options”) under
the GenOn Energy, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  The employment
agreement between you and the Company dated April 11, 2010 (the “Employment
Agreement”), this Award Agreement (“Agreement”) and the Plan together govern
your rights and set forth all of the conditions and limitations affecting such
rights.

 

Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan and terms used that are defined in the Employment
Agreement will have the meanings ascribed to them in the Employment Agreement.

 

1.                                      Terms.  Pursuant to the terms and
conditions of the Plan and this Agreement, you have been granted Options as
outlined below:

 

Grant Date:

 

February 27, 2012

 

 

 

Number of Options Granted:

 

1,166,823

 

 

 

Exercise Price Per Share:

 

$2.44

 

 

 

Expiration Date:

 

February 26, 2022

 

2.                                      Vesting.  Except as provided in
Section 3 below, the Options will vest and become non-forfeitable on the
following dates (each such date, a “Vesting Date”):

 

388,941 Options on February 27, 2013;

 

388,941 Options on February 27, 2014; and

 

388,941 Options on February 27, 2015

 

3.                                      Impact of Change in Employment Status.

 

(i).                                 Termination Without Cause or for Good
Reason, Death, Disability or Retirement.  In the event your employment with the
Company is terminated (i) by the Company without Cause, (ii) by you for Good
Reason or (iii) as a result of your death, Disability or Retirement, all Options
that have not already vested, as of the date of such termination, shall vest
immediately and become nonforfeitable.  Vested Options will remain exercisable
until the Expiration Date.

 

1

--------------------------------------------------------------------------------


 

(ii).                             Termination for Cause, Voluntary Resignation
Without Good Reason.  In the event of your termination of employment with the
Company (i) by the Company for Cause or (ii) by reason of your resignation from
the Company for any reason other than for Good Reason (or other than due to your
death, Disability or Retirement), all Options that have not already vested as of
the date of such termination will be forfeited.  Options will remain exercisable
for one year from the date of termination or, if earlier, the Expiration Date.

 

(iii).                         Termination in Connection with a Change in
Control.  In the event your employment with the Company is terminated in
connection with a Change in Control as provided in the Employment Agreement, all
Options that have not already vested as of the date of such termination shall
vest immediately.  Vested Options will remain exercisable until the Expiration
Date.

 

4.                                      How to Exercise; Who Can Exercise.  The
Options hereby granted may be exercised by approved means permitted under the
terms of the Plan, through the Company’s designated agent.  During your
lifetime, the Options will be exercisable only by you.

 

5.                                      Stockholder Rights.  The Options do not
confer on you any rights of a stockholder of the Company unless and until shares
of Common Stock are in fact issued to you in connection with the exercise of the
Options.

 

6.                                      Transferability.  No rights granted
under this Agreement can be assigned or transferred, whether voluntarily or
involuntarily, by operation of law or otherwise, except by will or the laws of
descent and distribution.  In the event of any transfer or assignment of rights
granted under this Agreement in accordance with this Section 6, the person or
persons, if any, to whom such rights are transferred by will or by the laws of
descent and distribution shall be treated after your death the same as you under
this Agreement.  Any attempted transfer or assignment of rights under this
Agreement prohibited under this Section 6 shall be null and void.

 

7.                                      Tax Withholding; Code Section 409A.  The
Company has the right to deduct or withhold, or require you to remit to the
Company, an amount sufficient for payment of required withholding taxes with
respect to any taxable event arising as a result of this Agreement or take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.  The Options granted under this
Agreement are intended to comply with or be exempt from Code Section 409A, and
ambiguous provisions of this Agreement, if any, shall be construed and
interpreted in a manner consistent with such intent.

 

8.                                      Employment Agreement and Plan
Provisions.  In addition to the terms and conditions set forth herein, this
Award is subject to and governed by the terms and conditions set forth in the
Employment Agreement and in the Plan, which are incorporated herein by
reference.  In the event of any conflict between the provisions of this Award or
the Plan and the Employment Agreement, the Employment Agreement shall control.

 

9.                                      Notice.  Any written notice required or
permitted by this Agreement shall be mailed, certified mail (return receipt
requested) or hand-delivered.  Notice to the Company shall be addressed to the
Company’s General Counsel at 1000 Main St., Houston, TX 77002.  Notice to you
shall be addressed to you at your most recent home address on record with the
Company.  Notices are effective upon receipt.

 

2

--------------------------------------------------------------------------------


 

10.                               Requirements of Law.  The granting of Options
and the issuance of shares of Common Stock under the Plan will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

11.                               Miscellaneous.

 

a.                                      Limitation of Rights.  The granting of
this Award shall not give you any rights to similar grants in future years or
any right to be retained in the employ or service of the Company or its
Subsidiaries or interfere in any way with the right of the Company or any such
Subsidiary to terminate your services at any time, or your right to terminate
your services at any time.

 

b.                                      Severability.  If any term, provision,
covenant or restriction contained in this Agreement is held by a court or a
federal regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.

 

c.                                       Governing Law.  All issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

12.                               Acceptance of Award.  You are deemed to accept
this Award and to agree that it is subject to the terms and conditions set forth
in this Agreement and the Plan unless you provide the Company written
notification not later than 30 days after the Grant Date of your rejection of
this Award (in which case your Award will be forfeited and you shall have no
further right or interest therein as of the Grant Date).

 

 

GENON ENERGY, INC.

 

 

 

 

 

 /s/ Karen D. Taylor

 

Karen D. Taylor

 

Senior Vice President, Human Resources and Administration

 

3

--------------------------------------------------------------------------------

 